Exhibit 10.4

 

MAGNETEK, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

                FOR GOOD AND VALUABLE CONSIDERATION, MAGNETEK, INC., a Delaware
corporation, hereby irrevocably grants to the Optionee named below the
non-qualified stock option (the “Option”) to purchase any part or all of the
specified number of shares of its $0.01 par value Common Stock upon the terms
and subject to the conditions set forth in this Agreement, at the specified
purchase price per share without commission or other charge.  The Option is
granted pursuant to the plan specified below (the “Plan”) and the Standard Terms
and Conditions promulgated under such Plan.  The terms of the Plan and such
Standard Terms and Conditions are hereby incorporated herein by reference and
made a part of this Agreement.  The Committee, as defined in the Plan,  shall
have the power to interpret this Agreement.

 

The Plan:

2004 Stock Incentive Plan of MagneTek, Inc.

 

 

Name of Optionee:

 

 

 

Social Security Number:

 

 

 

Number of Shares covered by Option (subject to lapse

 

provisions and other limitations on exercisability in

 

accordance with the terms of the Plan):

 

 

 

Purchase Price Per Share:

 

 

 

 

 

Minimum Number of Shares Per Partial Exercise:

100 Shares

 

The Option shall become exercisable in installments in accordance with the
following vesting schedule:

 

                Until               , the Option shall not be exercisable to any
degree.  Thereafter, the Option shall vest

        % of the first anniversary of the Grant Date, [and]            % on the
second anniversary of the Grant Date  [, and            % on the third
anniversary of this grant].

 

 

Date of this Agreement (Grant Date):

 

 

MAGNETEK, INC.

 

 

 

 

 

Optionee Signature

 

 

 

 

 

 

 

Address (please print):

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------